

117 S2272 IS: Lead-Free Drinking Water for All Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2272IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Padilla (for himself, Ms. Stabenow, Mr. Durbin, Mr. Booker, Mrs. Feinstein, Mrs. Gillibrand, Ms. Warren, Mr. Wyden, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to increase funding for lead reduction projects, and for other purposes.1.Short titleThis Act may be cited as the Lead-Free Drinking Water for All Act of 2021.2.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking subparagraph (D) and inserting the following:(D)a qualified nonprofit organization with experience in lead reduction, as determined by the Administrator; and;(B)in paragraph (2)(A)—(i)in clause (i), by striking publicly owned; and(ii)by striking clause (iii) and inserting the following:(iii)providing assistance to eligible entities to inventory and replace lead service lines, with priority for disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and(C)in paragraph (3), by striking an individual provided;(2)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (A), by striking to provide assistance and all that follows through the period at the end and inserting to inventory and replace lead service lines, with first priority given to assisting disadvantaged communities based on the affordability criteria established by the applicable State under section 1452(d)(3), low-income homeowners, and landlords or property owners providing housing to low-income renters.; and(ii)in subparagraph (B)—(I)by striking to a low-income homeowner;(II)by striking privately owned portion of the; and(III)by striking line and inserting lines;(B)in paragraph (6)—(i)in subparagraph (A), by striking any publicly owned portion of; and(ii)by striking subparagraphs (B) through (E) and inserting the following:(B)shall offer to replace the full lead service line at no cost to the property owner; and(C)shall notify relevant State and local authorities of any planned replacement of lead service lines under this subsection and coordinate, where practicable, with other relevant infrastructure projects. ;(C)by adding at the end the following:(7)Prevailing wagesIn carrying out lead service line replacement using amounts made available under this section, section 1452(a)(5) shall apply.(8)Timely completion of projects(A)In generalAn eligible entity that receives assistance under this section shall ensure that all lead service lines being serviced by the eligible entity are fully replaced not later than the date that is 10 years after the date on which the eligible entity first receives funding for a lead reduction project for which assistance is provided under this section after the date of enactment of this paragraph.(B)Plan requiredAn eligible entity that receives assistance under this section shall submit to the Administrator a plan that describes how the eligible entity intends to meet the requirement under subparagraph (A).;(3)in subsection (d)—(A)by inserting (except for subsection (e)) after this section; and(B)by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $4,500,000,000 for each of fiscal years 2022 through 2031;(4)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and(5)by inserting after subsection (c) the following:(d)Delegation to and coordination with States(1)In generalThe Administrator—(A)shall, in carrying out this section, coordinate with each State that has established a State drinking water treatment revolving loan fund under section 1452; and(B)may delegate the implementation of this section to any State described in subparagraph (A).(2)Allotment of funds to delegated States(A)In generalIf the Administrator delegates implementation of this section to a State under paragraph (1)(B), the Administrator shall, for each fiscal year, allot to the State an amount equal to the product obtained by multiplying—(i)the total amount made available to carry out this section (except for subsection (e)) for the fiscal year; by(ii)(I)for fiscal years 2022 and 2023, the proportion that—(aa)the amount allotted to the State under section 1452(a)(1)(D) for the fiscal year; bears to(bb)the amount allotted to all States under section 1452(a)(1)(D) for the fiscal year; and(II)for each of fiscal years 2024 through 2031, the proportion that—(aa)the need for lead service line replacement within the State, as documented in the most recent needs assessment under section 1452(h)(2); bears to(bb)the need for lead service line replacement within all States, as documented in the most recent needs assessment under section 1452(h)(2).(B)Use of funds(i)In generalAmounts allotted to a State under subparagraph (A) shall be used by the State only to make grants for inventorying or replacing lead service lines in accordance with this section.(ii)LimitationOf the amounts allotted to a State under subparagraph (A), not more than 4 percent may be used to pay the administrative costs of the State.(iii)No State contributionNotwithstanding any other provision of law, including section 1452(e), no State contribution requirement may be imposed on amounts allotted to a State under subparagraph (A).(e)Lead inventorying utilization grant pilot program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or suspected, to contain lead, based on available data, information, or resources, including existing lead inventorying.(B)Pilot programThe term pilot program means the pilot program established under paragraph (2).(2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist or are suspected to exist, based on available data, information, or resources, including existing lead inventorying of those eligible entities.(3)Selection(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to—(i)an eligible entity that meets the affordability criteria of the applicable State established under section 1452(d)(3); and(ii)an eligible entity that is located in an area other than a State that has established affordability criteria under section 1452(d)(3).(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—(A)the recipients of grants under the pilot program;(B)the existing lead inventorying that was available to recipients of grants under the pilot program; and(C)how useful and accurate the lead inventorying described in subparagraph (B) was in locating lead service lines of the eligible entity.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended..